Citation Nr: 1706493	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased rating for bilateral hearing loss, currently evaluated at the 50 percent level.

2. Entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to July 1975. 

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2008 rating decision of the VA Regional Office (RO) in Indianapolis, Indiana, which continued the awarded 50 percent disability rating for service-connected bilateral hearing loss.  In September 2009, the Veteran and his daughter testified before a Decision Review Officer (DRO) hearing located at the Regional Office, the transcript of which is of record.  

In its June 2013 remand, the Board undertook jurisdiction of an inextricably intertwined claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the appeal for further development, including initial adjudicative action upon the TDIU matter.  The claims have returned to the Board.


FINDINGS OF FACT

1. There is not a reliable source of audiometric data for evaluating the Veteran's bilateral hearing loss.  

2. The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1. The criteria are not met for a disability rating in excess of 50 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).

2. The criteria to establish a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a June 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist has been fulfilled through obtaining VA outpatient and private medical records.  Records have been obtained pertaining to the receipt of Social Security Administration (SSA) disability benefits.  The Veteran underwent several VA examinations, provided in July 2008, June 2009, September 2009, and September 2010.  Thereafter, in response to the Board's June 2013 remand, more examinations were provided in December 2013 and April 2016.  The VA examinations were adequate with respect to the audiological test results and word recognition scores that were recorded.  The April 2016 examination report (along with July 2016 addendum) indicated the degree to which hearing loss impacted ordinary daily life activities, including ability to work.  The VA examiners described the functional effects of the Veteran's hearing loss on his daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board's justifications for the June 2013 remand were to obtain updated contemporaneous examination findings regarding hearing loss, and the development and adjudication of the TDIU claim.  These purposes were met.  The later examiners could not provide clear audiological findings because of testing error, however, these are still the most up to date findings.  This included for the purpose of addressing the Veteran's level of employment capacity due to audiological impairment.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In a February 2017 statement, the Veteran's representative requested this case be remanded for another VA examination.  He has already been provided with multiple examinations which failed to yield a usable result.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street. Wood v. Derwinski, 1 Vet App. 190 (1991); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA).  A remand for another VA examination is not in order, as the Veteran has an established pattern of providing unreliable results, as discussed below. 

The Veteran did not request a Board hearing in this matter.  As indicated, a DRO hearing was held.  There is no indication of any further relevant evidence or information to obtain.  The Board will proceed to a decision.

The Claim on Appeal

A.  Factual Background

The Veteran underwent a VA audiological examination in July 2008.  His chief complaint involved continued ringing in the ears.  The Veteran's situation of greatest difficulty involved understanding speech on a cell phone.  On audiological evaluation, pure tone thresholds in decibels were as follows:


HERTZ



1000
2000
3000
4000
RIGHT
90
65
95
95
LEFT
80
85
90
95

The average of the pure-tone thresholds of the right ear was 86 decibels; the average of the left was 88 decibels.  Speech audiometry scores using the CNC word list were not available because of unreliable responses.  The examiner stated that the Veteran had provided inconsistent and unlikely responses to speech stimuli.  For example, the Veteran correctly responded for the speech stimuli work "both" however provided other unlikely responses with rhyming words and other substitute phonemes for more audible speech stimuli.  According to the examiner, the audiological test results identified a moderately severe sloping to profound mixed hearing loss bilaterally.  Speech reception thresholds reflected the better low frequency hearing, however, the Veteran again was noted to provide half-word responses to spondee stimuli for speech reception thresholds which was indicative of unreliable patient responses.  Also stated, future examination should be conducted caution.  Review of the audiological test scores from 2002 onward, identified significantly reduced word recognition ability which would not be predicted from the mixed nature of his hearing loss.  

Records indicate that  the Veteran receives SSA disability benefits due to primary diagnoses of disorders of the muscle, ligament and fascia; and secondary diagnoses of other disorders of the ear.

In his December 2008 VA Form 21-8940 (formal TDIU application), provided in connection with an earlier TDIU claim, the Veteran indicated that he had last worked full-time in 2006.  During that year he had worked as a school janitor, and earned a $36,000 per year salary.  He identified the disability that prevented him from securing or following substantially gainful occupation as left leg pain (nerve damage) and lower back pain.  The Veteran stated, he has asked for medical leave from work because he could not walk to stand without extreme pain.  His level of education was having completed two years of high school.  

On a January 2009 VA Form 21-8940, the Veteran provided similar employment history.  He indicated having obtained his GED.  He had additional training as a welder.

At his June 2009 VA examination for hearing loss, the Veteran indicated there was history of progression of rate of impaired hearing.  The Veteran had received clearance to receive hearing aids.  His main complaint involved the increased ringing in his ears.  Hearing aids had been issued in 2008.  He stated he was not working at that time.  His recent employment was as a custodian for a school, which he stated ended in 2008.  He reported difficulty understanding speech at that time to follow work directions and stated that people got tired of repeating themselves for him.  He also reported that his TV volume was set to full as well as his radio, and he was unable to hear well even in this situation.  On objective audiological examination, the Veteran ceased to respond to any pure tone stimuli, stating that he was unable to determine the presence of any pure tone stimulus due to the ringing in his ears.  

Speech recognition scores per the Maryland CNC word list could not be obtained as he reported that he was unable to hear speech sounds due to the ringing in his ears.  Exhaustive attempts to obtain speech reception thresholds were conducted.  The Veteran was observed to be unresponsive except with "unlikely" responses to 100 decibel live voice spondee presentations.  

The examiner stated that summarized results indicated the Veteran was "unwilling/unable to perform appropriate test responses" at the examination.  The Veteran stated that tinnitus prevented him from hearing.  Improved middle ear condition however was suggested with Acoustic Immittance Testing results which was an objective measure of middle ear function.  The examiner noted that the Veteran could not respond to test procedures despite exhaustive attempts with speech and pure tone stimuli.  Although a statement regarding his ability to engage in physical and sedentary employment based on his service-connected disabilities of bilateral hearing loss and tinnitus had been requested, the examiner was unable to provide an opinion based on the Veteran's lack of ability to respond to objective testing at the examination.  According to the examiner, also significant was that the Veteran had been given a diagnosis of psychogenic pain by VA treatment providers.  According to the examiner, increased difficulty obtaining reliable test responses was noted when reviewing the Veteran's VA examination results from 2002 through the recent retest date.  Since the middle ear involvement had objectively improved over this date range, the decrease in performance on each successive test might represent a "functional rather than actual" decreased hearing ability.    

During his September 2009 DRO hearing, the Veteran indicated his hearing loss was getting worse, along with ringing in his ears.  It was getting in the way of hearing conversational speech.  The Veteran rarely spoke with others on the telephone as a result.  As far as daily activities, the Veteran was capable of some household chores but limited in activity of gardening because he could not hear problems with motorized equipment.  He stated he could not watch television without use of  closed captioning.  He believed that he had not received an accurate assessment of hearing loss disability at the last VA examination.  He described difficulty communicating in crowds.  

On examination again September 2009, the Veteran reported hearing loss all the time.  He also described bilateral constant tinnitus.  Audiological evaluation indicated pure tone thresholds in decibels as follows:



HERTZ



1000
2000
3000
4000
RIGHT
110
100
110
110
LEFT
110
110
110
110

The average of the pure-tone thresholds of the right ear was 108 decibels; the average of the left was 110 decibels.  Speech audiometry scores were 90 percent right ear, and 80 percent left ear.  The examiner noted speech reception thresholds were obtained at levels significantly better than pure-tone responses.  The Veteran responded to test words at levels below his pure tone thresholds and consistently responded with rhyming words instead of the test words.  Acoustic reflexes were present at intensity levels below thresholds of response.  Regarding the effect of the condition on the Veteran's usual occupation and daily activities, the VA examiner was unable to determine this, as responses to testing were "strongly suggestive of pseudohypacusis."                                        

At his September 2010 VA examination, the Veteran reported hearing loss and tinnitus all the time.  Objective findings on examination of the ears were normal. 
Audiological evaluation indicated pure tone thresholds in decibels as follows:



HERTZ



1000
2000
3000
4000
RIGHT
105
100
110
115
LEFT
105
105
110
110

The average of the pure-tone thresholds was 108 decibels in both ears.  Speech audiometry testing was not completed.  There was tinnitus present, bilateral and constant.  No additional information was provided by the examiner.  

In his July 2013 statement, the Veteran indicated that he had severe hearing loss in both ears.  Tinnitus was bilateral, and according to the Veteran the ringing was very bad.  He had to watch people talking to understand conversational speech.  

On December 2013 VA audiological examination, testing indicated pure tone thresholds in decibels of:



HERTZ



1000
2000
3000
4000
RIGHT
100
90
95
100
LEFT
95
90
90
95

The average of the pure-tone thresholds was 96 decibels in the right ear, 93 decibels in the left ear.  Speech audiometry testing could not be completed.  According to the examiner, "the results were not consistent, and should be interpreted with caution."  The Veteran was able to repeat words at 75 decibels in the right ear and 70 decibels in the left ear, which was well below what would be expected given the pure tone findings.  In addition, the Veteran demonstrated awareness of speech down to 55 decibels, with some questionable responses at even lower levels.  This was far softer than would be expected given the pure tone results.  All instructions for the testing had been provided at 70 decibels monitored live voice without lipreading cues.  The Veteran was able to ask for clarification regarding portions of the directions, and follow the instructions to complete all test procedures.  A startle response to response to speech was observed at 80 decibels.  All of this evidence suggested that the Veteran's pure-tone results did not accurately reflect the Veteran's best hearing thresholds.  Speech discrimination scores were 76 percent right ear, 74 percent left ear.  Regarding functional impact of hearing loss, the Veteran reported that others often got frustrated with him because he did not understand things correctly.  He stated that he had a very hard time on the telephone taking down information or directions.  It was not believed that his hearing could be improved at that time.  

In regard to opinion on employability, according to the examiner this was difficult to determine given the unreliability of pure-tone test results.  However, even if the results accurately reflected the Veteran's best potential hearing, visual cues, appropriate amplification as beneficial, and improved signal to noise ratios would be indicated to facilitate communication in any job setting.  It was further noted that some job settings did not require communication with others.  Therefore, it was the examiner's opinion that the Veteran's hearing loss would not likely render him unable to secure and maintain gainful employment.  

On re-examination, April 2016, the audiometric findings were indicated:



HERTZ



1000
2000
3000
4000
RIGHT
CNT
(could not test)
CNT
CNT
CNT
LEFT
105
100 
100
105
(There were CNT findings for left ear also at frequencies of 6000 and 8000 Hz, although these frequencies are not used to rate hearing loss in VA claims.)

The examiner stated that the reason for the CNT findings referenced above was that hearing loss exceeded the capabilities of the equipment.  The tests results were listed as valid for rating purposes.  Speech audiometry scores were 0 percent right ear, 16 percent left ear.  The functional impact of hearing loss was that the Veteran must have hearing aids in order to communicate.  

The April 2016 VA audiology examiner provided a July 2016 addendum for purpose of clarifying the prior examination report.  The opinion obtained stated:

A review of the historical and clinical evidence of record indicates the other examiners on all the exams in question though the results were not accurate due to malingering.  The examiner for the September 2009 exam states the responses "were strongly suggestive of pseudohypacusis;" the June 2009 exam reports the examiner stated speech recognition scores were not obtained because the Veteran reported he was unable to hear speech sound due to his tinnitus" and "exhaustive attempts to obtain speech reception thresholds were conducted" and the "Veteran was observed to be unresponsive with unlikely responses to 100 decibel live voice spondee presentations."  The July 2008 exam reported the examiner noted the Veteran's speech recognition scores were "unreliable" due to "inconsistent and unlikely responses to speech stimuli."  I also contend the testing results from 04/27/2016 were not accurate due to malingering.  This seems to be a consistent theme from hearing exam to exam.  I cannot provide an opinion on the October 2010 VA examiner's findings of speech recognition scores of 0 percent for both ears while speech reception thresholds were 100 in the right ear and 90 in the left ear; this data was deemed unreliable because of the suspected malingering.

The impact the Veteran's service-connected hearing loss would have on his employability can only be determined after establishment of the current severity of the Veteran's true hearing loss; therefore no opinion on the impact of the Veteran's service-connected hearing loss disability can be elicited at this time.  

B.  Applicable Law and Regulations, and Analysis

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

Hearing loss ratings are based on mechanical application of VA rating schedule to the results of audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The raw data comes from audiology reports that demonstrate average hearing threshold at the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  These results are grouped into 11 auditory acuity levels designated from Level I for normal hearing acuity, through Level XI for profound deafness.  A rating is determined based upon combination of levels of hearing loss in both ears, and speech discrimination scores.  See 38 C.F.R. § 4.85, Table VI.  For certain forms of severe hearing limitation, Table VIA is also available to calculate the rating, based on only puretone threshold averages and not speech discrimination scores.  See 38 C.F.R. § 4.86.  

The Board must deny this claim.  As repeatedly indicated by multiple VA examiners, the hearing acuity audiometric data and speech recognition scores before the Board are simply unreliable.  In most instances, the examiners identified exaggeration as the source.  The July 2016 VA medical opinion best states the longitudinal history.  See 38 C.F.R. § 4.2.  As early as September 2009, there was evidence strongly suggesting of pseudohypacusis.  Even earlier testing in 2008 was unreliable, because of unlikely responses.  Moreover, the author of July 2016 opinion, having examined the Veteran earlier, strongly confirmed malingering.

At this stage, the best available evidence before the Board indicates that reliable audiometric findings are not possible in this case, weighing all the evidence.  The Veteran does not appear to have been forthright during multiple hearing tests.  This is not the conclusion the Board reaches based on evaluating credibility of  the Veteran, but a medical determination supported by several examinations.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), (citing Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  There is no reliable basis to evaluate the Veteran's hearing loss.  

The Board observes that the September 2009 VA examination audiometric test results indicate that the Veteran's hearing loss, in theory, could warrant higher than the existing 50 percent rating particularly if rated on based on Puretone Threshold Averages (under Table VIA, see 38 C.F.R. § 4.86), but this examiner strongly suspected malingering.  Again, that impression is repeatedly obtained, not based on discussions with the Veteran but supported by actual audiometric inconsistencies.

Accordingly, a higher schedular rating cannot be awarded.  

The issue of extraschedular rating under 38 C.F.R. § 3.321(b)(1) remains.  According to the holding in Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization,  then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence in this case does not show such an exceptional disability picture.  
The Board has compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  Here again, the availability of extraschedular evaluation is strongly limited by the repeated findings of malingering or otherwise compromised audiology test results.  This problem similarly has made it difficult to evaluate hearing loss in terms of impact upon normal life functioning, for daily life activities and occupational settings.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007).  The Veteran subjectively reported numerous problems related to his hearing loss, with conversational speech, hearing conversations over a telephone or noise from a television, and pursuing other daily life activities.  However, the Board maintains that the Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers 
(as indicated by the "+" signs in Tables VI and VIA as well as the provisions of 
38 C.F.R. § 4.86(a) (2016)).

In support of this finding, the Board notes the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's difficulty understanding conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  

Moreover, the VA examination history does not directly indicate strong limitation on occupational functioning.  The Board will address this evidence in considerable more detail in the next section regarding TDIU claim, however, it is clear the July 2013 VA examiner did not believe the Veteran was rendered unemployable by hearing loss, much less highly limited in job settings that required communication. There is no clearly demonstrated exceptional disability picture.  

Additionally, the Veteran wears hearing aids.  The rating schedule for evaluating hearing loss was "designed to measure the best residual uncorrected hearing," and evaluations are not to be determined based on the "best corrected hearing" as measured by "improvement with hearing aids"  See 64 Fed. Reg. 25200, 25204; 
see also Jones v. Shinseki, 26 Vet. App. 56 (2012).  In other words, referral for extraschedular consideration cannot be made on the basis of the Veteran's use of hearing aids alone as the rating schedule was established to specifically contemplate such a disability picture.

Lastly, when describing the impact of his hearing loss in his own words, the Veteran stated that the loud ringing in his ears is extremely severe.  The Veteran has been assigned a separate rating for tinnitus.  

The Veteran's complaints of hearing difficulty and reported symptoms have been considered under the criteria set forth in the rating schedule and remand for referral for consideration of an extraschedular rating is not necessary.  

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Though that holding need not be addressed unless raised by the record, in light of the request from the Veteran's representative's February 2017 Informational Hearing Presentation to do so, the Board notes that there is no additional basis of entitlement here.  There are no additional service-connected symptoms or manifestations at issue that have not been attributed to a specific service-connected condition, including with regard to tinnitus and hearing loss.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Accordingly, the requirements for an extra schedular evaluation for service-connected disability under 38 C.F.R. § 3.321 (b)(1) have not been met.

For these reasons, the Board is denying the claim for increased rating for bilateral hearing loss.  The preponderance of the evidence is unfavorable, and VA's benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 

TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.  In this case, the Veteran has two service-connected disabilities: bilateral hearing loss rated at 50 percent and tinnitus rated at 10 percent.  These two disabilities result from a common etiology and also impact a single body system.  Therefore they are considered one disability with a 60 percent rating.  .  38 C.F.R. §§ 4.16, 4.25.  The criteria for consideration of a schedular TDIU are met.  

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  Significantly, the impact of any nonservice-connected disabilities, or advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment. 38 C.F.R. § 4.16 (a).  See Faust v. West, 13 Vet. App. 342, 355   (2000).  Rather, the U. S. Court of Appeals for Veterans Claims has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991); see also Ferraro, 1 Vet. App. at 332.  

Where reasonably raised by the facts of a particular case, the Board must address the issue of whether the Veteran's ability to work is limited to marginal employment and, when appropriate, explain why the evidence does not demonstrate that the Veteran is incapable of more than marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).

To warrant TDIU, however, the evidence must further establish inability to secure and maintain substantially gainful employment and in this case it does not.  Three different VA examiners did not opine as to the Veteran's employability because of lack of reliable medical information regarding this hearing loss, specifically the apparent exaggerated audiometric test results on repeated examinations.  The 2016 VA examiner, in particular, confirmed that no opinion on employability was possible under the circumstances.  To the extent the 2013 examiner provided an opinion, meanwhile, the examiner indicated the Veteran could clearly work in a job setting that did not require much communication, and with hearing aid assistance and other steps could likely work in other settings, as well.        

The Veteran also is not limited to marginal employment due to service-connected hearing loss and/or tinnitus.  The background information indicates that the Veteran has not worked in about 10 years.  He last worked as a school custodian.  He earned a GED and possesses welding coursework, with no additional training or skills.  However, there is still no showing that hearing loss or tinnitus limits him to minimal hours or job opportunities, as marginal employment.  Instead, as stated, the occupational impact of hearing loss appears to be correctable, including with hearing amplification.  Significantly, by the Veteran's report, much of the occupational limitation he has experienced was due to a left leg condition which is nonservice-connected.

The weight of the competent evidence is against the claim, it is being denied.  VA's benefit of the doubt doctrine does not apply to this case.


ORDER

The claim for increased rating for bilateral hearing loss, currently rated 50 percent, is denied.

The claim for TDIU is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


